Title: To James Madison from Benjamin Austin and Others, 23 February 1815
From: Austin, Benjamin
To: Madison, James


                    At a large & respectable meeting of the Republican members of both branches of the legislature of Massachusetts, & other Citizens, the following Congratulatory address was unanimously voted to be presented by a Committee, to the President of the United States, on the restoration of Peace between the United States & Great Britain.
                    
                        
                            Sir.
                            Boston Feby. 23 1815
                        
                        After acknowledging our grateful obligations to the Supreme Disposer of national Events, for the Restoration of an honorable peace between the United States & Great Britain, we most cheerfully embrace this early

opportunity to express our warmest approbation of the measures adopted by the Supreme Executive, in defending our commercial rights from foreign Aggressions, & maintaining the honor of the American Flag against those, who had arrogantly assum’ed the Soveireignty of the Ocean.
                        We have veiwed the arduous conflict in which you have been engag’ed against foreign & domestic foes, with anxious Solicitude; Not that we doubted your obtaining a final & compleat triumph over your Assailants, but the constant pressure of opposition from them, (by artifices the most subtle) could not but excite apprehensions among many considerate Citizens, lest the misrepresentations of an aspiring party, should create a Jealoucy betweeen the Northern & Southern states, which might eventually lead to a dissolution of the goverment, & involve this Country in all the dreaded consequences of a Civil War especially, when the Evils were seriously threatened by the conduct of men, whose official situation gave them an opportunity to pursue their mischievous designs with impunity. Nothing short of conscious rectitude, & personal fortitude could have enabled the Executive to counteract the combined efforts of such formidable adversaries, who had pursued measures of the most desperate nature to accomplish their pernicious purposes.
                        It affords the most pleasing reflections to the republican Citizens, that the late War has terminated so honorably to the American Goverment. Our national Character has been highly exalted. Our glory has increased in almost every event of the War. The splendid victories of our Army & Navy have given us a preeminent station among the Nations of Europe. Amidst these transcendant trophies of military heroism, & naval tactics, we cannot but notice with admiration, the magnanimity display’d by the supreme Executive while assaile’d by the Artillery of personal detraction. His firm & deliberate decisions on questions, agitated by his opposers with the most inveterate malignancy—The intrepidity & energy with which he has withstood the imperious Assaults of public Bodies, & private individuals, to “coerce” him from exercising his Official functions, must ever place Him in that dignified Attitude, which will command the veneration of his fellow Citizens, & the reverence of the civiliz’d World.
                        The honorable ground on which Peace is restor’d, must convince every impartial Citizen, that the wisdom of the Executive in his diplomatic Negotiations, (enforc’ed by the judicious conduct of the Commissioners in Europe), has given an additional splendor to the various transactions of the American administration, & established the Glory of our Country on an impregnable Basis.
                        May you long enjoy the blessings of Peace, & the advantages resulting from its permanent establishment, which, under God, you have been so greatly instrumental in procuring. And while your Enemies must stand confounded amidst the lustre of your patriotism at the baseness of

their conduct, the approbation of a large & respectable majority of Citizens throughout the United States, will commemorate your Name in the American Annals with lasting honor & Applause.
                        This testimony of our estimation of your public services, is offer’d as a duty which we discharge with the most respectfull Cordiality.
                        In behalf of the Republican members of both branches of the legislature of massachusettes, & other Citizens Assembled, we have the honor to subscribe Ourselves Your Obedt serts.
                        
                            Benjamin Austin[and four others]
                        
                    
                